Honorable Richard L. Coffman            Opinion No. M- 898
Administrator
Texas Employment Commission             Re:   Whether, pursuant to
Austin, Texas 78701                           Article 5221b-7, Sub-
                                              division (d), Vernon's
                                              Civil Statutes, the Comp-
                                              troller of Public Accounts
                                              may issue a duplicate war-
                                              rant for unemployment
                                              compensation benefits to
                                              a bank when such bank has
                                              complied with the provisions
                                              of Article 4365, Vernon's
                                              Civil Statutes, and re-
Dear Mr. Coffman:                             lated question.

          Your recent letter requesting the opinion of this office
concerning the referenced matter states, in part, as follows:

           "In the early part of 1970 the Comptroller,
     at the request of the Texas Employment Commission,
     issued warrants in payment of unemployment compen-
     sation benefits to a number of claimants. These
     warrants were then cashed by the claimants at the
     National City Bank of Waco, Texas.

          "On May 20, 1971, more than one year after
     the warrants had been issued by the Comptroller's
     office, the bank requested the Comptroller, pur-
     suant to Article 4365, V.C.S., to issue to it
     duplicates of these warrants.  The bank complied
     with the requirements of Article 4365 . . .




                               -4379-
Hon. Richard L. Coffman, page 2        (M-898)



           "The warrants in question were issued under
     the terms  and authority of the Texas Unemployment
     Compensation Act, Article 5221b, V.C.S.* . . .

          "In view of the apparent conflict between the
     provisions of the two statutes cited above, two
     questions have arisen with regard to the procedure
     the Comptroller is legally required to follow:

          "(1.) May the Comptroller issue duplicate un-
     employment compensation warrants to the National
     City Bank of Waco, Texas, as the bank has requested?

          "If the answer to this question is in the
     affirmative, a second question arises:

          "(2) If the Comptroller may issue such dupli-
     cate warrants, may such warrants then be paid by the
     Comptroller upon presentment without further Legisla-
     tive authorization?"

          Article 4365, Vernon's Civil Statutes, provides, in part,
as follows:

           "The Comptroller, when satisfied that any
     original warrant drawn upon the State Treasurer
     has been lost or destroyed . . . is authorized to
     issue a duplicate warrant in lieu of the original
     warrant . . .: but no such duplicate warrant . . .
     shall issue until the applicant has filed with the
     Comptroller his affidavit, stating that he is the
     true owner of such instrument, and that Shr same is
     in fact lost or destroyed, and shall also file with
     the Comptroller his bond in double the amount of the
     claim  with two or more good and sufficient sureties,
     payable to the Governor, to be approved by the Comp-
     troller, and conditioned that the applicant will


     *ch. 14.,Tit. S3, being Art, 5221b-1 through 522133-24, V.C.S.


                              -4380.
Hon. Richard L. Coffman, page 3   (M-898)



     hold the State harmless and return to the Comptroller,
     upon demand being made therefor, such duplicates or
     copies, or the amount of money named therein, to-
     gether witn all costs that may accrue against the
     State on collecting the same . . .II

          Article 522173-7, subdivision (d), Vernon's Civil Statutes,
in setting forth the manner of payment of benefits under the Un-
employment Compensation Act, provides, in full, as follows:

           "If a warrant has been issued by the Comp-
     troller in payment of benefits as provided under
     this Act, and if the claimant entitled to receive
     such warrant has lost or loses, or for any reason
     failed or fails to receive such warrant after such
     warrant is or has been issued by the Comptroller,
     and upon satisfactory proof of such, the Comptroller
     may issue to claimant a duplicate warrant as provided
     for in Article 4365, Revised Civil Statutes of Texas,
     1925, but in no event shall a duplicate warrant be
     issued after one year from the date of the oriqinal
     warrant.

          "If, after any warrant has been issued by the
     Comptroller payable to a claimant for benefits under
     the provisions of this Act, and such warrant shall
     have been lost or misplaced, or if claimant for any
     reason fails or refuses to present said warrant for
     payment within twelve (12) months after the date of
     issuance of such warrant, such warrant shall be can-
     celled, and thereafter no payment shall be made by_
     the Treasurer on such warrant, and no duplicate war-
     rant in place thereof shall ever be issued."
     (Emphasis added.)

          When Subdivision (d) was added to Article 522113-7, supra,
in 1939 (Acts 46th Leg., R.S., 1939, p. 436,447, S.B. 21, Sec. 6).
the Legislature, clearly had the provisions of Article 4365, supra,
in mind. See the reference to Article 4365 in the first paragraph
of Subdivision (d).



                              -4381-
Hon. Richard L. Coffman, page 4      (M-898)



          While the first portion of Subdivision (d) prohibits
payment after one year to the claimant entitled to receive un-
employment benefits, and makes no reference to paying the claim-
ant's assigns, the final clauses of both paragraphs of the Sub-
division prohibit payment, after the one-year period, on the
warrant itself. We are, therefore, of the opinion that the one-
year prohibition is applicable to both the initial payee of the
warrant and to his assigns.

          We are also of the opinion that Article 522133-7, Sub-
division (d), impliedly amended Article 4365, so as to constitute
an exception to the broad terms of Article 4365 in the case of
recipients of warrants for unemployment compensation benefits.
You are advised that the Comptroller may not issue a duplicate
warrant for unemployment compensation benefits after one year
from the date of issuance of the original warrant.

          Your first question is, therefore, answered in the
negative. As your first question has been so answered, it is
not necessary for us to answer your second question.

                        SUMMARY

          Under the provisions of Article 522113-7, sub-
     division cd), Vernon's Civil Statutes, the Comp-
     troller is not authorized to issue a dupli.cate
     warrant for payment of unemployment compensation
     benefits to the initial payee of the warrant, or
     to his assigns, more than one year after the da,te
     of issuance of the original war;ant.
                                  .,'
                               V,ery truly yours,




                                  Attorney General of Texas

Prepared by Austin C. Bray, Jr.
Assistant Attorney General


                                  -4382-
Hon. Richard L. Coffman, page 5   (M-898)



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Jim Swearingen
Robert Davis
John Banks
Michael Stork

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRBDWALKBR
Executive Assistant

NOLA WHITE
First Assistant




                              -4383-